 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 128 
In the House of Representatives, U. S., 
 
March 2, 2011 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 662) to provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund pending enactment of a multiyear law reauthorizing such programs. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 662) to provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund pending enactment of a multiyear law reauthorizing such programs. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure; (2) the amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Mica of Florida or his designee, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for a division of the question; and (3) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk. 
